Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Restriction to one of the following inventions is required under 35 U.S.C. 121:

	Invention I:	Claims 1-16 and 30-31, drawn to a micro light-emitting display apparatus, classified in H01L27/156.
 
	Invention II:	Claims 17-29, drawn to a method of manufacturing a micro light-emitting display apparatus, classified in H01L21/02019, 020104, 02107. 

Invention I and Invention II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Invention I can be made by another and materially different process, for example by cutting to form a regrowth area or an opening rather than etching as would be required to meet the limitations in the process of Invention II.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
It is noted that search strategies for the process of Invention II will require searching for relevant art related to etching, regrowth, epitaxy, planarization, etc. not required for the claimed product of Invention I.  Search strategies for the product of Invention I will require searching for relevant art related to sub-pixels not required for the claimed process of Invention II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/Robert K Carpenter/Primary Examiner, Art Unit 2826